Barrows, J.
According to the agreed statement submitted by the parties the plaintiffs are entitled to judgment unless there was a valid attachment so as to create a lien upon the real estate of one Augustus Moulton, made February 15, 1875, in the suit of this defendant against said Moulton. If there was a valid attachment of Moulton’s estate made, and a lien upon it thus created, defendant is to prevail; and the parties consent that the original “ copy of return ” filed with the register of deeds by the officer who made the attachment may be produced and inspected at the hearing in this court.
The question to be determined is as to the validity of the attachment.
The original paper filed by the officer in the registry of deeds, in pursuance of the requirements of R. S., c. 81, § 56, having been produced and inspected, justifies the finding of the judge at nisi prius that the name of the defendant in the action, Moulton, was so written that he could not decide whether it was Augusta or Augustu. It certainly was not Augustus. It might be read Augusta. The register seems to have read, filed and recorded it as an attachment of the real estate of Augusta Moulton.
Was a valid lien upon the real estate of Augustus Moulton thereby created ? It cannot be said that the officer complied with the requirement of the statute, c. 81, § 56. The “ names of the parties ” do not appear in the copy which he was required to file in the registry of deeds. The name of the defendant is not there, *503nor any recognized abbreviation of it. It will be time enough to determine whether such abbreviations as the defendant’s counsel suggests would answer the purpose of creating a valid lien when such a case is presented. Meantime, officers had better understand that the safe way is to make a copy of the name as it stands in the writ.
The law requires this return for the benefit of the public and the protection of purchasers. There might as well be not any attempt at compliance with the mandate of the statute as to send a return written so blindly or carelessly that it either conveys no information at all or misleads in any important particular like that of the name of the party whose property is attached.
Nor is the misdescription one which will correct itself. The interpretation which the register gave the return was the one which most readers, who saw the original without being acquainted with the parties to the suit, would probably give, and it was erroneous ; and the record entirely failed to give the notice contemplated by the statute. See Dutton v. Simmons, 65 Maine, 583.

Judgment for demandants.

Appleton, O. J., Walton, Virgin and Libbey, J.J., concurred.